Title: To John Adams from Dr. Delafond, 6 December 1798
From: Delafond, Dr.
To: Adams, John


				
					Monsieur Le Président,
					Philadelphie 6. Xbre. 1798—
				
				J’ai eû l’honneur de dédier a Votre Excellence un  manuscrit intitulé,  “observations sur l’Epidèmie américaine,” dont je crois avoir développé d’une manière assès satisfaisante les causes, la nature et les moyens de la prévenir. Le Paquet a été mis par moimême a la Poste le 12 8bre. dernier, et adressè a Votre Excellence dans sa terre de Quincey. j’ai osé vous inviter, Monsieur Le Président, a jetter les yeux sur cet ouvrage, et vous supplier, dans le cas où vous en jugeriés la publication avantageuse Aux Citoyens dont le salut a été l’objet de mon travail, de vouloir bien en faciliter la traduction et l’impression, attendre que ma qualité de français réfugié et ruiné par la révolution ne me permet pas d’en supporter les frais. Comme Votre Excellence ne m’a point honoré d’une réponse ni pendant votre séjour a la Campagne, ni depuis votre retour a Philadelphie, j’ai présumé que la Paquet ne vous étoit pas parvenu, ou que les grands intérêts qui occupent vos moments ne vous avoient pas laissé le Loisir de parcourir mon manuscrit. Qu’il me soit permis néamoins, Monsieur le Président, d’observer a Votre Excellence que si la publication de mes observations et des Plans que je propose, est retardée trop longtems, elles perdront tous leur mérite et l’effet que j’en attends, Celui de persuader non seulement les Citoyens de Philadelphie et de Newyork, mais encore ceux des Etats de ces deux villes, combien il est important d’ecarter le fléau qui opérera la ruine de leur Commerce et de contribuer aux moyens d’y remédier. Les citoyens de Philadelphie en ont si bien senti l’importance, qu’a leur rentrée en ville ils se sont hâtés de se rassembler pour concerter avec le Bureau de santé les moyens de prévenir l’Epidémie, et qu’ils se disposent même a présenter une pétition a la Legislature de l’Etat de Pensilvanie pour ordonner les taxes nècessaires pour les améliorations qu’ils proposent. Mais comme j’entre a cet égard dans des Détails dont il importe que le Public soit instruit, j’ose croire que vous sentirés comme moi qu’on ne peut trop ni trop tôt éclairer le Peuple sur ses vrais intérêts. Puisje donc espérer, Monsieur le Président, que si mon manuscrit Vous est parvenu, Votre Excellence voudra bien me faire savoir ses intentions sur cet objet, ou que si le Paquet a été soustrait ou perdu a la Poste, vous voudrès bien me permettre d’en déposer une autre copie a votre secrétariat? j’aurai l’honneur de m’y présenter après demain pour y recevoir vos ordres par l’organe de votre secrétaire, s’il ne m’est pas permis de Vous assurer en personne du profound respect avec lequel je suis, / De Votre Excellence, / Monsieur le Président, / Le trés humble et trés / obéïssant serviteur
				
				DelafondAncien Procureur du Roy ethabitant a st. Domingue—
				
				
			